Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11233048 (048). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations are similar to the claims of US 11/233048. Therefore, the claims are not patentably distinct.
Regarding claim 1, (048) discloses a semiconductor device, comprising: a first electrically conductive portion; a first semiconductor chip, the first semiconductor chip including a first electrode electrically connected to the first electrically conductive portion, and a second electrode provided on a side opposite to the first electrode; a second electrically conductive portion electrically connected to the second electrode; a third electrically conductive portion electrically connected to the first electrically conductive portion; a second semiconductor chip, including a third electrode electrically connected to the third electrically conductive portion, and a fourth electrode provided on a side opposite to the third electrode; and a fourth electrically conductive portion electrically connected to the fourth electrode and the second electrically conductive portion (claim 1).  
Regarding claim 2, (048) a first metal plate including the first electrically conductive portion and the third electrically conductive portion; and 2 a second metal plate including the second electrically conductive portion and the fourth electrically conductive portion, the first semiconductor chip and the second semiconductor chip being provided between the first metal plate and the second metal plate (claim 2).  
Regarding claim 3, (048) discloses a frame provided around the first semiconductor chip and the second semiconductor chip. the frame being interposed between an outer perimeter of the first metal plate and an outer perimeter of the second metal plate, the first semiconductor chip and the second semiconductor chip being sealed by the first metal plate, the second metal plate, and the frame (claim 3).  
Regarding claim 4, (048) discloses a plurality of the first semiconductor chips and a plurality of the second semiconductor chips are provided between the first metal plate and the second metal plate. and a number of the first semiconductor chips is more than a number of the second semiconductor chips (claim 4).
Regarding claim 10, (048) discloses in a plurality of the first semiconductor chips and a plurality of the second semiconductor chips are provided between the first metal plate and the second metal plate, at least one of the plurality of second semiconductor chips is provided around the plurality of first semiconductor chips, and a number of the first semiconductor chips is more than a number of the second semiconductor chips (claims and claim 4).  
Regarding claim 11, (048) discloses a plurality of the first semiconductor chips and a plurality of the second semiconductor chips are provided between the first metal plate and the second metal plate, the plurality of the first semiconductor chips is provided around a part of the plurality of the second semiconductor chips, and another part of the plurality of the second semiconductor chips is provided around the plurality of first semiconductor chips (claim1 and 4).  
Regarding claim 12, (048) discloses a plurality of the first semiconductor chips and a plurality of the second semiconductor chips are provided between the first metal plate and the second metal plate, the plurality of second semiconductor chips is provided around a part of the plurality of first semiconductor chips, and another part of the plurality of first semiconductor chips is provided around the plurality of second semiconductor chips (claims 1 and 3).  
Regarding claim 13, (043) discloses a first metal layer including the first electrically conductive portion and the third electrically conductive portion, and a second metal layer including the second electrically conductive portion and the fourth electrically conductive portion and being separated from the first metal layer, the first semiconductor chip and the second semiconductor chip being provided on the first metal layer (claim 5).  
Regarding claim 14, (043) the first semiconductor chip and the second semiconductor chip are provided to be separated from each other in a first direction on the first metal layer, the first semiconductor chip and the second semiconductor chip are provided between a center in the first direction of the semiconductor device and one end in the first direction of the semiconductor device and a distance in the first direction between the second semiconductor chip and the one end is shorter than a distance in the first direction between the first semiconductor chip and the one end (claim 6).  
Regarding claim 15, (043) a plurality of the first semiconductor chips is provided on the first metal layer, and on the first metal layer, a number of the first semiconductor chips is more than a number of the second semiconductor chips (claim 7)  
Regarding claim 16, (043) discloses a plurality of the first metal layer is provided, and the plurality of first semiconductor chips and the second semiconductor chip are provided on each of the plurality of first metal layer (claim 7).  
Regarding claim 17, (043) discloses a fifth electrically conductive portion electrically connected to the first electrically conductive portion and the third electrically conductive portion; a third semiconductor chip of a diode, the third semiconductor chip including a fifth electrode electrically connected to the fifth electrically conductive portion, and a sixth electrode provided on a side opposite to the fifth electrode; and a sixth electrically conductive portion electrically connected to the sixth electrode, the second electrically conductive portion, and the fourth electrically conductive portion (claim 8).  
Regarding claim 18, (043) discloses a structure of the first semiconductor chip is different from a structure of the second semiconductor chip (claim 1).  
Regarding claim 20, (043) discloses the first semiconductor chip is a reverse-conducting insulated gate bipolar transistor, and the second semiconductor chip is an insulated gate bipolar transistor (claim 9).  
Regarding claim 21, (043) discloses the first semiconductor chip is a reverse-conducting insulated gate bipolar transistor, and the second semiconductor chip is an insulated gate bipolar transistor (claim 9).
Regarding 19, (043) does not disclose a size of the first semiconductor chip is different from a size of the second semiconductor chip. 
Parameters such as device size in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the size of (043) as claimed in order to make a semiconductor device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811